DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
Amendment filed 12/7/2020 have been entered and fully considered. Claims 1-7 are pending. Claim 1 is amended. No new matter is added. 

Response to Arguments
Applicant’s arguments, see REMARKS, filed 12/7/2020, with respect to claims 1-7 have been fully considered and are persuasive.  The rejection of claims 1-7 has been withdrawn.
Applicant argues that Yasuda and Baba do not teach the claimed features recited in (c) in claim 1. Baba merely discloses that the inner electrode has an inclined face. A ceramic paste is applied where the inner electrode is not formed to eliminate steps 14 and overlaps a periphery of the inner electrode with an overlap width, 18, to eliminate gaps between the inner electrode and the ceramic paste. The ceramic paste of Baba does not correspond to the claimed bonding layer. 
Upon further review of the cited art and the specifics of claim 1, Examiner has determined that the cited art does not teach or suggest the claimed invention. 
YASUDA et al. does disclose that the areas in which the conductor patterns are not printed are filled with insulating paste so as to eliminate level differences formed by the electrodes (Paragraphs [0080], [0091]). The insulating paste (e.g., bonding layer for 
However, step (c) explicitly requires that the bonding layer is applied to the green sheet subjected (b), in claim 1. In step (b), there is an insulating layer on the green sheet surrounding the leads. As seen in YASUDA et al. above, the bonding paste is applied after the electrodes are applied but before another layer is applied. 
BABA et al. explicitly requires that the insulating layer, 29, is formed after the lead wires and printed thereon (Paragraphs [0068] and [0079]). 
Thus, the combination of  YASUDA et al. and BABA et al. include a step of applying a bonding layer to the green sheet having the electrodes (and leads) formed thereon to eliminate the step differences caused by the electrodes. Thus, for the invention of YASUDA et al. to perform as intended, the insulating layer of BABA et al. cannot be formed on the green sheet in step (b), as claimed, as it would cover the areas intended to be covered by the bonding paste layer and would therefore lead to the step difference that YASUDA et al. is trying to eliminate. 

Allowable Subject Matter
Claims 1-7 are allowed.
The following is an examiner’s statement of reasons for allowance: See Response to Arguments.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion





Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX B EFTA whose telephone number is (313)446-6548.  The examiner can normally be reached on 8AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Tucker can be reached on 571-272-1095.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEX B EFTA/Primary Examiner, Art Unit 1745